This is an appeal from the judgment of the District Court of Anderson County, rendered on an appeal from the County Court of said county in a proceeding to require the guardian of the minors Leura and Nora Dixon to pay certain claims which were alleged to have been established by judgment against the estate of said minors.
The proceeding was under article 2649 of the Revised Statutes. The County Court denied the application, and on trial in the District Court the same judgment was rendered.
As found by the court below, Dixon and wife were guardians of the minors who are now wards of Tubb. The guardianship was pending in the County Court of Anderson County. By that court Dixon and wife were required, at the January Term, 1888, to give a new bond. Failing to do this, they were removed at the January Term, 1888, and Tubb was appointed in their stead, and duly qualified at the April Term, 1888. Dixon and wife filed what they styled their account, which, among other things, stated that the debt set up by plaintiff was due and unpaid, and that all the funds of the estate had been turned over to their successor without reserving any to pay such debts, and asking that Tubb be required to pay it. The account also sought a settlement of their accounts *Page 244 
with the wards. Such notices as are usually given of guardians' accounts were given of this, but Tubb was not otherwise notified of the account nor made a party to the proceedings, nor were the wards.
The court, at the April Term, 1889, acted on the account, which account was filed by Dixon and wife in October, 1888, and approved it at the April Term, 1889, stating the account between Dixon and wife and the wards, and ordering that Tubb, as guardian, pay the debt claimed by plaintiff. There had been no previous settlement of the Dixons with the court of this guardianship, and this account and order was intended for such a settlement. The account claimed by plaintiff was made by Dixon and wife before their discharge, and known by them, but not by Tubb, to be just.
We conclude that the claims were never established against the estate of said minors in any manner required by law. The guardians had not paid the claims, and they were not consequently such claims as would come under article 2621 of the Revised Statutes, which authorizes the guardian to pay any claim against the estate of his ward which he knows to be just, without the authentication thereof. The account returned by Dixon and wife was made after their removal from the guardianship, and the claims reported by them in favor of Ash were not in any way authenticated, and the order of the court directing that they should be paid was made without notice to the guardian of said minors, and was in no way binding on him or the estate.
We see no error in the judgment of the court below, and it is affirmed.
Affirmed.
Justice WILLIAMS did not sit in this case.